Citation Nr: 0600878	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  01-00 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to a rating in excess of 20 percent for 
spondyloarthritis with degeneration of the bone marrow mostly 
on vertebrae C5; listhesis C5-C6 associated to disc 
protrusion C5-C6 moderate and C3-C4 mild to moderate without 
radicular compression, arthritis C7 and T1.

3.  Entitlement to a compensable rating for right ingrown 
toenail.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to June 
1982 and from January 1983 to December 1988, with additional 
periods of Air Force Reserve service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  This case 
was remanded in August 2003 and now returns to the Board for 
appellate review.

The March 2000 rating decision granted a 10 percent 
evaluation for the veteran's cervical spine disability, 
effective July 25, 1996.  In a September 2002 rating 
decision, the RO granted a 20 percent evaluation for the 
veteran's cervical spine disability, effective September 9, 
2000.  Thereafter, in a January 2005 rating decision, the 
veteran was granted a 20 percent evaluation for such 
disability for the period preceding September 9, 2000.  As a 
result, his 20 percent evaluation is effective July 25, 1996, 
the date of his original claim for an increased rating for 
his cervical spine disability.  Therefore, the issue has been 
re-characterized on the first page of this decision.  
Moreover, on a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the benefit sought on appeal has not been 
fully granted, and since the veteran did not withdraw his 
claim of entitlement to an increased rating for his service-
connected cervical spine disability, the matter remains 
before the Board for appellate review.

Also, in an August 2003 decision, the Board found that the 
veteran had successfully reopened his claim of entitlement to 
a back disorder by submitting new and material evidence.  The 
reopened claim was remanded, pending further development, and 
now returns to the Board; however, for the reasons indicated 
in the Remand section, the Board finds that additional 
development is necessary prior to the adjudication of the 
issue on the merits.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  The veteran's cervical spine disability is manifested by 
subjective complaints of radiating pain, tingling, and 
numbness and objective evidence of moderate limitation of 
motion with pain, fatigue, weakness, and lack of endurance, 
and muscle spasms resulting in reversed lordosis, without 
objective evidence of cervical radiculopathy.

3.  The veteran's right ingrown toenail is manifested by 
subjective complaints of occasional swelling and redness, 
without objective evidence of an ingrown toenail. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
spondyloarthritis with degeneration of the bone marrow mostly 
on vertebrae C5; listhesis C5-C6 associated to disc 
protrusion C5-C6 moderate and C3-C4 mild to moderate without 
radicular compression, arthritis C7 and T1, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5293, General Rating Formula for 
Diseases and Injuries of the Spine (2002), (2003), (2005).

2.  The criteria for a compensable rating for right ingrown 
toenail have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002), (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The Court of Appeals for Veterans Claims (Court) has 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  In Pelegrini II, at 121, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159(b), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide and that, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The veteran filed his claims in July 1996 and the initial 
unfavorable decision was issued in March 2000, prior to the 
enactment of the VCAA.  In Pelegrini II, the Court clarified 
that where notice was not mandated at the time of the initial 
RO decision it was not error to provide remedial notice after 
such initial decision.  See id. at 120-123.  The Court set 
out that the claimant need only be provided VCAA notice and 
an appropriate amount of time to respond, followed by proper 
subsequent VA process.  See Pelegrini II at 120-123; see also 
38 C.F.R. § 20.1102 (2005) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, after VCAA notice was provided in 
March 2001, July 2002, and April 2004, the veteran's claims 
were readjudicated and supplemental statements of the case 
were provided to the veteran in November 2002 and January 
2005, such that he had the opportunity to respond to the 
remedial VCAA notice prior to the Board's review of his claims 
on the merits. 
 
To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The July 2002 and April 2004 letters 
informed the veteran that, in order to establish entitlement 
to an increased rating, the evidence must show that his 
disabilities had gotten worse.

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The 
March 2001 letter informed the veteran that VA's duty to 
assist included developing for all relevant evidence in the 
custody of a federal department or agency, including VA 
medical records, Vet Center records, service medical records, 
Social Security Administration (SSA), and evidence from other 
federal agencies, and developing for private records and lay 
or other evidence.  The July 2002 letter further notified him 
that VA would obtain any VA medical records or other medical 
treatment records he identifies.  The April 2004 letter 
advised the veteran that VA was responsible for obtaining 
relevant records from any Federal agency, to include medical 
records from the military, VA hospitals, and the SSA,  as 
well as his service medical records, verification of his 
military service, and current treatment records from the 
Philadelphia VA Medical Center.  Such letter also advised the 
veteran that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state or local governments, private doctors and 
hospitals, and current or former employers.  The July 2002 
and April 2004 letters also notified the veteran that VA 
would attempt to obtain private records if he completed and 
returned VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each provider.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The July 2002 letter informed the veteran that he 
should provide adequate identifying information for all 
records he believed would support his claims.  The April 2004 
letter indicated that the veteran must provide enough 
information about his records so they can be obtained from 
the proper source and that it was his responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.  As 
indicated previously, these letters also notified the veteran 
that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
never sent a letter specifically requesting that he provide 
any evidence in his possession that pertained to his claims 
(as required by 38 C.F.R. § 3.159 (b)).  Even so, the Board 
finds that the veteran is not prejudiced by such failure.  
The veteran has been requested to provide information about 
his treatment for his service-connected cervical spine and 
right ingrown toenail disabilities as well as his claimed 
back disorder, but he has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Therefore, it is determined that the veteran is not 
prejudiced by VA's not specifically requesting that he 
provide any evidence in his possession that pertained to his 
claims.  

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The veteran was also afforded VA examinations in 
February 2000, August 2002, and May 2004 for the purpose of 
adjudicating his claims.  Thus, the Board concludes that 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claims.

Relevant Evidence

An April 1996 VA MRI of the cervical spine revealed severe 
degenerative changes with spurs projecting into neural 
foramina at the level of C5-C6 as well as mild degenerative 
changes of the disc space at C3-C4.  

An August 1996 VA MRI of the cervical spine showed a small 
posterior osteophyte at the C5-C6 level, causing some 
effacement of the anterior CSF.  However, there was no 
evidence of any compression of the cord.  Sill the canal size 
appeared within normal limits.  The neural foramina appeared 
normal at all levels.  There was no evidence of any 
compression of nerve roots.  The spine cord did not show any 
abnormal signal.  X-rays of the cervical spine revealed 
evidence of reversal of the normal curvature of the spine.  
Posterior osteophytes were seen at C2-C3, C3-C4, and C4-C5 
levels.  Small anterior osteophyte was also seen at C5-C6 
level.  Slight narrowing of the C5-C6 was seen.  The 
intervertebral foramina appeared normal bilaterally.

An August 1996 VA record reflects multiple complaints of back 
and neck pain radiating across the shoulder to right hand 
with burning of the fourth and fifth fingers.  He also 
reported tingling of the left hand and pinpoint of the right 
scapula.  The assessment was persistent symptoms of long 
duration and intermittent flaring of different joints.  A 
rheumatology consultation report shows a provisional 
diagnosis of rheumatoid arthritis.

A November 1996 examination from the Medical Association of 
Honduras reflects that the veteran had a history of prior 
trauma causing deterioration in the cervical vertebral 
segment following a 1985 auto accident.  Together with 
current and past MRI and CAT examinations, injury was 
detected as an aftermath of degenerative disc changes of the 
C5-C6 spaces with reactive ossifying and loss of cervical 
lordosis with non-conclusive electrophysiological exam.  
Current manifestations were noted to be basically subjective 
and include nucal-occipital pain and fatigue, or, when 
holding the head in a particular position for an extended 
period of time, debility and pain sensation particularly on 
the right upper arm.  

An MRI of the cervical spine revealed changes regarding the 
spondyloarthrosis with degeneration of the bone marrow mainly 
of the C5 vertebra.  Listhesis C5-C6 associated with disc 
protrusion C5-C6 moderate and C3-C4 (slight to moderate) 
without radicular compression or signs of myelopathy that 
discretely diminishes the diameter of the neural foramens.  A 
TAC cervical column from C3 to C7 showed indications of 
fibromyalgia and cervical brachialgia.  As noted in 
conclusion, a CT of the cervical column, segments C3 to C7, 
showed C5-C6 posterior marginal osteophytosis with 
rectification and slight angulations of the physiological 
cervical lordosis.  There were no observed traces of fracture 
or crushing of the cervical vertebral bodies studied.    

A December 1996 radiology report shows diagnoses of 
dislocation between the C5 and C6 discs with osteoarthritis 
accenting the region and level I deterioration of the C5 and 
C6, as confirmed by an MRI of the cervical spinal column.  

A November 1996 neurophysiological examination by Dr. E.G.F. 
revealed good, normal muscle strength and normal reflexes.  
The veteran had severe limitation of movement of the spinal 
column in terms of flexion and laterals due to pain and 
stiffness.  Limitation was at approximately 40 percent with 
osseous crepitation.  There was no evidence of upper or lower 
radicular irritation.  It was determined that there was no 
evidence of injury to the veteran's peripheral nerves or 
radiculopathy.   

A February 2000 VA spine examination reflects that complaints 
of chronic neck pain.  Activities such as lifting or carrying 
caused increased pain.  At times, the veteran had radiation 
of pain into the legs.  Upon physical examination of the 
neck, he had right and left lateral rotation to 45 degrees.  
He had 25 degrees of flexion and 25 degrees of extension.  
The veteran had increased pain on motion.  There was no 
tenderness or spasm noted.  On examination of the back, he 
was able to stand erect.  No spasm was noted, but the veteran 
had some tenderness to palpation over the superior aspect of 
the sacroiliac joint region bilaterally.  On range of motion 
testing, he had 80 degrees of flexion and 25 degrees of 
extension.  The veteran had 30 degrees of right and left 
lateral bending.  He had increased pain on motion.  Upon 
neurological evaluation of the upper extremities, the veteran 
had 5/5 strength on muscle testing.  Reflexes and sensations 
were intact in the upper extremities.  Regarding the lower 
extremities, reflexes and sensations were intact.  The 
veteran was able to heel and toe walk and squat and rise 
again.  Straight leg raising was negative bilaterally.  The 
examiner noted that the veteran had pain on motion, which 
could further limit functional ability during flare-ups or 
with increased use, although it was not feasible to attempt 
to express such in terms of additional limitation of motion 
as such matters cannot be determined with any degree of 
medical certainty.  The examiner diagnosed spondylosis and 
degenerative disc disease of the neck and back. 

A February 2000 VA general medical examination revealed 
complaints of cervical and lumbosacral spine pain as well as 
radicular pain in the upper extremities.  It was noted that 
the veteran was currently unemployed and had been since 1995.  

A June 2000 VA treatment record reflects that the veteran had 
surgery on his right hallux mail medial border to remove an 
ingrown toenail. 

A September 2000 VA MRI of the cervical spine showed disc 
bulges at C4-5 and C5-6 without herniation.  

An August 2002 VA spine examination shows that the examiner 
reviewed the veteran's service medical records and the claims 
file.  It was noted that, in July 1985, the veteran had a 
motor vehicle accident.  The examiner took note of the 
relevant history of the veteran's cervical spine injury.  The 
veteran complained of worsening neck pain.  He stated that he 
had increased intensity of neck pain.  Such increased when he 
lifted objects with his arms.  The veteran also complained of 
spasms, crepitation, and pulling pain up towards his head and 
chest.  He reported radiation of pain to the left and right 
upper extremities, numbness of the fourth and fifth digits, 
and heaviness of both arms.  Regarding flare-ups, the 
examiner indicated that the veteran had constant severe neck 
pain and, when asked to what extent any flare-up resulted in 
additional impairment, the examiner indicated that such did 
not apply.  The veteran did not need any assistive devices.  
He was independent in the activities of daily living. 

Upon physical examination, the veteran had neck flexion to 28 
degrees, extension to 28 degrees, left and right lateral 
rotation to 38 degrees, and left and right lateral bending to 
7 degrees.  The veteran complained of pain in all range of 
motion testing.  The veteran's range of motion was 
additionally limited by pain.  He had spasms of the 
paravertebral muscles C4-T1 and tenderness to palpation at 
spinous processes C4-T1.  The veteran had no postural 
abnormalities or fixed deformities.  The musculature of the 
back was symmetric.  Regarding neurological abnormalities, 
there was no atrophy of the upper extremities.  Manual muscle 
test was 5/5, C5-T1 bilaterally.  Deep tendon reflexes are +2 
at the biceps, triceps, and brachioradialis.  Spurling test 
was negative. 

The diagnosis was MRI of the cervical column showed changes 
in relation to spondyloarthrosis with degeneration of the 
bone marrow mostly on the vertebrae C5.  Listhesis of C5-C6 
associated to disc protrusion C5-C6 moderate and C3-C4 mild 
to moderate without radicular compression or signs of 
myelopathy.  The bone marrow was normal in all of its 
extension.  The examiner opined that the findings of disc 
bulges on MRI were related to service-connected arthritis of 
C7 and T1.

An October 2002 VA treatment record reflects that the veteran 
complained of chronic neck and back pain and spasms since 
1985.  Objectively, he had tenderness to palpation on the 
neck and upper back area.  His range of motion was intact, 
muscle tone was adequate, and there were no deformities.  In 
November 2002, the veteran complained of low back and 
cervical pain.  It was noted that he had chronic low back and 
cervical pain since 1985 when he suffered a motor vehicle 
accident.  The veteran reported that pain radiated to arms 
and legs.  He also indicated paresthesias and numbness on 
both upper and lower extremities, specifically on the digits.  
The veteran stated that he had muscle spasms on the neck 
area.  He was independent in all his activities.  The veteran 
reported that pain made him bedridden at least two to three 
days a week.  He had to withdraw from several university 
courses because of the pain.  He could walk long distances, 
but could not lift or carry objects.  He ambulated without 
assistive devices.  

In November 2002, it was noted that a March 2002 X-ray of the 
cervical spine showed moderate degenerative cervical 
spondylosis and reduction of the interspaces at C4-5 and more 
prominent at the level of C5-C6.  A May 2002 EDX was abnormal 
and electrodiagnostic findings were compatible with a left 
focal ulnar neuropathy across the elbow segment.  
Objectively, the veteran full active range of motion in the 
back with pain on flexion and extension.  He had decreased 
sensation on the right upper and lower extremities.  Motor 
and muscle reflexes were normal.  The veteran had tenderness 
on C6-7 level and trapezius bilaterally.  He was diagnosed 
with fibromyalgia and an uncontrolled thyroid condition.  

A January 2003 VA MRI revealed an impression of was reversal 
of cervical lordosis, likely on the basis of muscle spasm; 
severe degenerative changes of the cervical spine; and mild 
central canal stenosis from C3-4 to C5-6 levels in addition 
to moderate bilateral neural foramina narrowing at C5-6.  
Objectively, the veteran's neck had normal lordosis.  Passive 
and active ranges of motion were full in all planes.  On 
examination of the veteran's back, he had decreased lordosis 
and tenderness on palpation on bilateral paraspinals and 
spinous process.  His active range of motion was full with 
pain at extension.  Straight leg raising and Patrick's sign 
were negative.  Motor and muscle reflexes were normal.  It 
was noted that the veteran had chronic low back pain and 
cervicalgia.  In February 2003, it was noted that a May 2002 
EDX revealed left ulnar neuropathy across the elbow.  
Physical examination was without radicular signs or 
neurological deficit.  Actual physical examination and 
history were observed to be suggestive of cervical and lumbar 
paraspinal sprains.  Objectively, the veteran had decreased 
cervical lordosis.  He had tenderness on bilateral upper 
trapezius.  There was no spinous process tenderness.  Upon 
active range of motion, the veteran had end range discomfort 
in all planes.  Spurling's maneuver was negative.  Motor and 
muscle reflexes were normal.  The veteran had decreased 
sensation on the left fourth and fifth digits.  The 
assessment was myofascial pain syndrome status-post whiplash 
injury with chronic pain.  

An April 2003 VA treatment record shows that the veteran 
sought treatment for generalized body pain that began in 1985 
as a result of a car accident.  He described constant pain 
that was associated with numbness and weakness in the upper 
extremities, muscle spasms of the neck, and tingling in the 
hands and fingers.  The impression reiterated the January 
2003 MRI impression.  Regarding his thoracic spine, it was 
described as normal with  midspine tenderness upon palpation.  
In May 2003, when seen for myofascial pain syndrome, the 
veteran's neck was supple without masses.  His range of 
motion was normal, but he reported significant pain with 
motion.  The veteran had pain on palpation over several 
cervical, trapezius, and shoulder areas.  He also had spasms 
over the neck and trapezius. 

A May 2004 VA joints examination reflects that the veteran 
had been unemployed for 10 years and was studying to be a 
translator.  At a May 2004 VA spine examination, the veteran 
reported cervical pain with radiation to mandible, face, and 
eyes associated with tingling and numbness.  He also 
indicated that he had numbness of the shoulders, arms, and 
hands, more pronounced in the first and fifth digits 
bilaterally.  The veteran reported localized thoracolumbar 
pain associated with involuntary tremors of both legs and 
pain on the planter aspect of the feet.  He denied a history 
of fecal or urinary incontinence.  The veteran stated that he 
had constant and severe cervicolumbar pain.  He was taking 
Naproxen and Norflex.  

Regarding flare-ups, the veteran claimed that, during the 
last year, he was seen by his primary care provider on more 
than 25 or 35 occasions due to cervicolumbar pain.  
Precipitating factors include standing for 30 minutes, 
grabbing a car door handle, lifting objects, cold exposure, 
and sitting too long.  Alleviating factors included working 
and stretching.  During the last year, the veteran reported 
acute flare-ups of pain three times a week, which 
functionally impaired him.  Such lasted for two and a half 
days.  The veteran walked unaided and did not need to use a 
cane, crutches, or a walker for ambulation.  He was not using 
a neck or lumbosacral orthosis (brace).  The veteran was able 
to walk for 30 minutes.  He had no history of falls due to 
cervicolumbar pain.  There was also no history of surgeries 
to the cervical or thoracolumbar spine.  Regarding the 
veteran's activities of daily living such as eating, 
grooming, toileting, and dressing, he was independent.  The 
veteran had been unemployed for more than the prior 10 years.  
He was studying to be a translator in a University UPR 
campus.  On the impact his cervical and low back pain has on 
recreational activities, he could not play softball or bowl.  
He had a driver's license, but no car, so he used public 
transportation.  

Upon physical examination, the veteran had cervical forward 
flexion from zero to 30 degrees, extension from zero to 25 
degrees, left and right lateral flexion from zero to 30 
degrees, and left and right lateral rotation from zero to 40 
degrees.  It was noted that the normal cervical spine ranges 
of motion were forward flexion from zero to 45 degrees, 
extension from zero to 45 degrees, left and right lateral 
flexion from zero to 45 degrees, and left and right lateral 
rotation from zero to 80 degrees.  The examiner noted that 
the veteran had painful motion on the last degree of the 
range of motion measured.  The veteran was further limited by 
pain, fatigue, weakness, and lack of endurance following 
repetitive use of the cervical spine.  There was objective 
evidence of painful motion on all movement of the cervical 
spine.  There was moderate palpable cervical spasm.  There 
was no weakness of the upper extremities with the muscle 
strength graded 5/5.  There was tenderness to palpation on 
cervical paravertebral muscles.  There were no postural 
abnormalities of the back or fixed deformities.  

Upon neurological examination, sensory examination of the 
upper and lower extremities were within normal limits.  There 
was no muscle atrophy of the upper or lower extremities.  The 
veteran had normal muscle tone and strength in both sets of 
extremities.  Biceps, triceps, brachioradialis, patellar, and 
Achilles reflexes were +2 bilaterally and symmetric.  The 
veteran had positive straight leg raising and Lasegue's sign 
bilaterally.  He had negative Goldthwaite's sign and Hoffman 
sign bilaterally.  The examiner noted that, relevant to 
incapacitating episodes for intervertebral disc syndrome, 
there was no medical certificate issued for strict bedrest by 
a physician.  

The examiner diagnosed spondylarthritis changes with 
degeneration of the bone marrow mostly at D5 vertebrae, 
listhesis of C5-C6 associated with disc protrusion (herniated 
disc) C5-C6 moderate and C3-C4 mild to moderate without 
radicular compression by VA rating decision; arthritis C7-TI 
by VA rating decision; and cervical thoracolumbar 
paravertebral myositis.  

The examiner indicated that the claims file, the veteran's 
service medical records, and the Board's August 2003 remand 
had been carefully reviewed.  The examiner noted that, in 
addition to the veteran's service-connected cervical spine 
diagnosis, he also had cervical, thoracic, and lumbar 
myositis.  The examiner opined that the cervical myositis was 
secondary to his service-connected cervical spine disability; 
however, the thoracic and lumbar myositis was not at least as 
likely as not the result of a disease or injury the veteran 
had in service.  By physical examination, there was no 
sciatic neuropathy, no intervertebral disc syndrome on the 
cervical spine, no absence ankle jerks, and no other 
neurological findings appropriate to the site of diseased 
disc.  The examiner did indicate that the veteran had 
demonstrable muscle spasms on all spine.  It was also noted 
that the major functional impact on the veteran was that he 
had absences to the University on 20 to 30 occasions last 
year.  There were no medical certificates issued for strict 
bed rest by a physician during the last year for treatment of 
his cervical spine condition.  The examiner noted that, per 
interview with the veteran, he had more incapacitating 
episodes for more than six weeks; however, on physical 
examination, such was not evident.  There was no ankylosis of 
the cervical spine.  The examiner noted that there were no 
effects of intervertebral disc syndrome noted in any spinal 
segment, although the veteran had a herniated nucleus 
pulposus at C5-C6. 

A May 2004 VA skin examination reveals complaints of 
occasional swelling and redness of the veteran's great 
toenails on both feet, which was alleviated by the use of 
wide and soft shoes.  The veteran was not currently using 
medications or receiving therapy for such disability.  There 
were no local (skin) symptoms or systemic symptoms, such as 
fever or weight loss.  Upon physical examination, there were 
no ingrown toenails present.  The diagnosis was ingrown 
toenails, by history.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2005).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2005).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected cervical spine and right 
ingrown toenail disabilities.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to these disabilities beyond that which is set out 
herein below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

A.	Cervical Spine Disability

The veteran is currently service-connected for 
spondyloarthritis with degeneration of the bone marrow mostly 
on vertebrae C5; listhesis C5-C6 associated to disc 
protrusion C5-C6 moderate and C3-C4 mild to moderate without 
radicular compression, arthritis C7 and T1, evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective July 25, 1996.  The Board notes that 
service connection was originally granted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  The veteran contends that he 
has constant neck pain and suffers from incapacitating 
episodes 20 to 30 times a year.  He also claims that he has 
neck radiculopathy resulting in radiating pain, tingling, and 
numbness in his face, shoulders, arms, and hands.  As such, 
the veteran argues that he is entitled to a rating in excess 
of 20 percent for his cervical spine disability.

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005). 

As the veteran was advised of the pre-September 2002, post-
September 2002, and post-September 2003 regulation changes 
and his claim was considered under each set in the January 
2005 supplemental statement of the case, the Board finds that 
the veteran is not prejudiced by the Board's reference to and 
consideration of all sets of criteria in the adjudication of 
his claim herein.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

As indicated previously, the schedular criteria for rating 
the spine has been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Under all sets of regulations, degenerative  or traumatic 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent rating is 
warranted where there is severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A 20 percent 
rating is warranted where there is moderate intervertebral 
disc syndrome with recurring attacks. A 10 percent rating is 
warranted where there is mild intervertebral disc syndrome.  

When evaluating the veteran's back disability under 
Diagnostic Code 5293 prior to the September 2002 amendment, 
the Board finds that the veteran is not entitled to a rating 
in excess of 20 percent.  The evidence of record fails to 
demonstrate severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  The Board 
observes that, while the MRIs of record demonstrate cervical 
disc involvement, there is no evidence of intervertebral disc 
syndrome.  Specifically, the May 2004 VA examiner determined 
that there was no intervertebral disc syndrome on the 
cervical spine and there were no effects of intervertebral 
disc syndrome noted in any spinal segment, although the 
veteran had a herniated nucleus pulposus at C5-C6.  Moreover, 
pertinent to the criteria required for a 60 percent 
evaluation, while the veteran does have demonstrable muscle 
spasms, on physical examination, there is no evidence of 
sciatic neuropathy, absent ankle jerks, or other neurological 
findings appropriate to the site of the diseased disc.  As 
such, the evidence does not demonstrate severe intervertebral 
disc syndrome and the veteran is not entitled to a rating in 
excess of 20 percent under the pre-September 2002 rating 
criteria pertinent to intervertebral disc syndrome.  

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.  

The pre-September 2003 rating criteria pertaining to the 
spine allows for a 100 percent disability rating for 
residuals of a vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces.  Residuals of a 
vertebra fracture without cord involvement; abnormal mobility 
requiring a neck brace (jury mast) warrants a 60 percent 
disability evaluation.  In other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrants a 100 percent disability rating.  
Complete ankylosis of the spine at a favorable angle warrants 
a 60 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2003).  Favorable ankylosis of the 
cervical spine warrants a 30 percent disability rating and 
unfavorable ankylosis of the cervical spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5287 (2003).  

Slight limitation of motion of the cervical spine warrants a 
10 percent disability rating.  Moderate limitation of motion 
of the cervical spine warrants a 20 percent disability 
rating.  Severe limitation of motion of the cervical spine 
warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  

The veteran was initially rated under Diagnostic Code 5010 in 
contemplation of traumatic arthritis of C7-T1.  Such provides 
that traumatic arthritis is rated under limitation of motion 
criteria.  As indicated previously, Diagnostic Code 5290 
provides for a 30 percent disability rating for severe 
limitation of cervical spine motion.  As provided by the May 
2004 VA examination report, the normal cervical spine ranges 
of motion were forward flexion from zero to 45 degrees, 
extension from zero to 45 degrees, left and right lateral 
flexion from zero to 45 degrees, and left and right lateral 
rotation from zero to 80 degrees.  In February 2000, the 
veteran had right and left lateral rotation to 45 degrees, 25 
degrees of flexion, and 25 degrees of extension.  In August 
2002, the veteran had neck flexion to 28 degrees, extension 
to 28 degrees, and left and right lateral rotation to 38 
degrees.  Regarding the DeLuca, supra, factors, in February 
2000, it was noted that the veteran had increased pain on 
motion and, in August 2002,  his range of motion was 
additionally limited by pain.  However, such ranges of 
cervical motion, to include contemplation of any additional 
impairment caused by painful motion, more nearly approximates 
moderate, as opposed to severe, limitation of motion.  
Therefore, the veteran is not entitled to a rating in excess 
of 20 percent for his cervical spine disability under 
Diagnostic Code 5290 (2003).  

Diagnostic Code 5285 (2003) referable to residuals of a 
vertebra fracture, with cord involvement or demonstrating 
abnormal mobility requiring a neck brace, is inapplicable as 
the medical evidence of record fails to reflect such a 
fracture.  Moreover, under Diagnostic Code 5285, the veteran 
is not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5287 (2003), 
pertaining to ankylosis of the whole spine and the cervical 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion of the cervical spine.

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 
	
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The Board first notes that there is no evidence of record 
indicating incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician, as 
defined by Diagnostic Code 5293.  The Board acknowledges the 
veteran's self-report that he experiences incapacitating 
episodes 20 to 30 times a year; however, there is no evidence 
of record demonstrating that a physician prescribed bed rest 
or that the veteran was treated by a physician during such 
episodes.  Therefore, for reasons described below, combining 
orthopedic and neurologic manifestations will result in the 
higher evaluation for the veteran's cervical spine 
disability.  

Regarding chronic orthopedic manifestations of the veteran's 
cervical spine disability, as indicated previously, the 
medical evidence of record supports a 20 percent evaluation 
under Diagnostic Code 5290 for moderate limitation of 
cervical spine motion.  Pertinent to chronic neurologic 
manifestations, the Board observes that the veteran has 
complained of neck pain radiating across his shoulder to his 
right hand with burning of the fourth and fifth fingers as 
well as tingling of the left hand.  He also described 
cervical pain with radiation to his face, shoulders, arms, 
and hands with associated tingling and numbness.  A May 2002 
EDX showed findings compatible with a left focal ulnar 
neuropathy across the elbow segment.  MRIs have also revealed 
cervical disc involvement.  However, the medical evidence of 
record fails to show that any neurological impairment is the 
result of the veteran's cervical spine disability.  
Specifically, a November 1996 neurophysiological examination 
revealed no evidence of upper or lower radicular irritation 
and no evidence of injury to the veteran's peripheral nerves 
or radiculopathy.  An August 2002 MRI revealed listhesis of 
C5-C6 associated to disc protrusion C5-C6 moderate and C3-C4 
mild to moderate without radicular compression or signs of 
myelopathy.  In February 2003, a VA treatment record noted 
the May 2002 EDX finding, but physical examination was 
without radicular signs or neurological deficit.  As such, 
the Board finds that the objective evidence of record, to 
include MRIs, fail to demonstrate any radiculopathy or 
neurological deficit related to the veteran's service-
connected cervical spine disability.  Therefore, as the 
veteran is not entitled to a separate evaluation for any 
chronic neurological manifestation, he is not entitled to a 
rating in excess of 20 percent under the criteria pertinent 
to intervertebral disc syndrome effective September 2002.  

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2005).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 percent rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height 
warrants a 10 percent rating.

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Pertinent to the General Formula, as indicated previously, 
the veteran has moderate limitation of range of motion of the 
lumbar spine.  Moreover, range of cervical motion testing at 
the veteran's May 2004 VA examination revealed forward 
flexion from zero to 30 degrees, extension from zero to 25 
degrees, left and right lateral flexion from zero to 30 
degrees, and left and right lateral rotation from zero to 40 
degrees.  It was noted that the veteran was further limited 
by pain, fatigue, weakness, and lack of endurance following 
repetitive use of the cervical spine.  Additionally, the 
record reflects that the veteran experiences muscle spasms 
that has resulted in reversed lordosis, per a January 2003 
MRI.  However, there is no evidence that forward flexion of 
the cervical spine is limited to 15 degrees or less or that 
the veteran has favorable ankylosis of the entire cervical 
spine.  As such, the veteran is not entitled to a rating in 
excess of 20 percent for his cervical spine disability under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

The Board finds that application of the veteran's back 
symptomatology to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes does not result in 
a rating in excess of 20 percent as the May 2004 VA examiner 
noted that, while the veteran reported missing 20 to 30 days 
of classes at the University in the prior year, which would 
have resulted in over 6 weeks of absences, there was no 
evidence of such episodes on physical examination and there 
were no medical certificates issued for strict bed rest by a 
physician during the last year. 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2005), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected 
cervical spine disability as a review of the record, to 
include the medical evidence, fails to reveal any additional 
functional impairment associated with such disability to 
warrant consideration of alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 20 percent for his cervical spine disability, 
that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

B.	Right Ingrown Toenail

The veteran is service-connected for right ingrown toenail, 
evaluated as noncompensably disabling pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, effective December 1, 1995.  
He contends that he experiences swelling and redness as a 
result of his right ingrown toenail.  Therefore, the veteran 
claims that he is entitled to a compensable evaluation for 
such service-connected disability. 

38 C.F.R. § 4.118, Diagnostic Code Series 7800 pertains to 
skin disabilities.  The veteran has been rated by analogy 
under Diagnostic Code 7804. as there is no Diagnostic Code 
governing the rating of ingrown toenails.  During the 
pendency of this appeal, the schedular criteria for rating 
skin disabilities were amended, effective August 30, 2002.  
See 67 Fed. Reg. 49,596 (July 31, 2002); see also corrections 
at 67 Fed. Reg. 58,448 (September 16, 2002).  As the veteran 
was advised of both sets of Diagnostic Code 7804 and his 
claim was considered under each set in the January 2005 
supplemental statement of the case, the Board finds that the 
veteran is not prejudiced by the Board's reference to and 
consideration of both sets of criteria in the adjudication of 
his claim herein.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).

As extant prior to August 30, 2002, Diagnostic Code 7800, 
pertained to disfiguring scars of the head, face, or neck.  
Diagnostic Codes 7801 and 7802 pertain to scars resulting 
from third or second degree burns.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802 (2002).  A 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulceration under Diagnostic Code 7803.  
Diagnostic Code 7804 provides that a 10 percent disability 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  

Effective August 30, 2002, Diagnostic Code 7800 pertains to 
disfigurement of the head, face, or neck.  Under Diagnostic 
Code 7801, scars, other than head, face, or neck, that are 
deep or cause limited motion in an area or areas exceeding 
six square inches (39 square centimeters) warrants a 10 
percent evaluation; in an area or areas exceeding 12 square 
inches (77 square centimeters) warrants a 20 percent 
evaluation; in an area or areas exceeding 72 square inches 
(465 square centimeters) warrants a 30 percent evaluation; 
and, in an area or areas exceeding 144 square inches (929 
square centimeters) warrants a 40 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id. at Note (1) 
(2005).  A deep scar is one associated with underlying soft 
tissue damage.  Id. at Note (2) (2005).  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion in an area or areas of 144 square inches (929 square 
centimeters) or greater warrants a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).  Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25 of 
this part.  Id. at Note (1) (2005).  A superficial scar is 
one not associated with underlying soft tissue damage.  Id. 
at Note (2) (2005).  

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Id. at Note (1) (2005).  A superficial scar 
is one not associated with underlying soft tissue damage.  
Id. at Note (2) (2005).  

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  

Under both sets of regulations, Diagnostic Code 7805, under 
which the veteran is currently evaluated, provides that scars 
are to be rated on limitation of function of the affected 
part.  

While the evidence shows that the veteran had surgery on his 
right hallux nail medial border to remove an ingrown toenail 
in June 2000, there is no evidence that such disability 
results objective compensable symptoms under either the pre- 
or post-August 2002 regulations governing scars, to include 
Diagnostic Code 7804.  Specifically, in May 2004, the veteran 
had subjective complaints of occasional swelling and redness; 
however, he was not using medications or receiving therapy 
nor were there any skin or systemic symptoms.  Moreover, 
there were no ingrown toenails present upon examination.  As 
such, the veteran is not entitled to a compensable rating 
under Diagnostic Code 7804 (2002), (2005), or any other 
above-referenced rating criteria.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2005), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
compensable evaluation for the veteran's service-connected 
right ingrown toenail as a review of the record, to include 
the medical evidence, fails to reveal any additional 
functional impairment associated with such disability to 
warrant consideration of alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for a 
compensable rating for his right ingrown toenail, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

C.	Extra-Schedular Consideration

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2005).  The record does not reflect any post-
service hospitalizations for the veteran's cervical spine or 
right foot disabilities or show that such are unusually 
manifested.  While the veteran has not been employed within 
the last 10 years, he is currently attending classes in order 
to become a translator.  Moreover, there is no evidence that 
the veteran is unemployable due to his cervical spine and 
right foot disabilities, singularly or jointly.  Therefore, 
the medical evidence shows that any objective manifestations 
of such disabilities are exactly those contemplated by the 
schedular criteria.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

A rating in excess of 20 percent for spondyloarthritis with 
degeneration of the bone marrow mostly on vertebrae C5; 
listhesis C5-C6 associated to disc protrusion C5-C6 moderate 
and C3-C4 mild to moderate without radicular compression, 
arthritis C7 and T1, is denied.

A compensable rating for right ingrown toenail is denied.  


REMAND

?	The claim of entitlement to service connection for a 
back disorder is remanded to obtain a VA medical 
opinion. 

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other "than dishonorable."  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records reflect that on March 
30, 1994, he complained of mid-back pain after a collision 
with another car two weeks previously.  It was noted that the 
veteran had mild to moderate tenderness with spasms on the 
right paravertebral muscle T12-L1.  The veteran was diagnosed 
with muscle spasms.  In August 1994, it was noted that the 
veteran had frequent low back pain since a motor vehicle 
accident in March/April 1994.  He had frequent spastic 
localized pain in the lower back.  In June 1995, the veteran 
complained of muscle spasm in the middle of his back with 
sharp pains.  It was observed that he had a history of an 
automobile accident one year ago.  The assessment was suspect 
T10 nerve root irritation (disc?).  Subsequent post-service 
records continue to reflect back complaints and treatment.  

In October 1996, the veteran submitted a Report of Accidental 
Injury in which he stated that, on March 18, 1994, while 
serving on active duty as a reservist, he was involved in a 
car accident.  He indicated that he injured his neck and back 
at such time, but did not immediately report it.  A Request 
and Authorization for Active Duty Training/Active Duty Tour 
form indicates that the veteran reported for duty on March 9, 
1994, and was released from duty on March 30, 1994.  As such, 
the veteran was serving on ACDUTRA during the time period 
which he claims he was involved in the car accident injuring 
his back.  

However, the May 2004 VA examiner found that the veteran's 
service medical records were silent regarding a thoracic and 
low back condition.  It is clear that the examiner did not 
review the March 1994, August 1994, or June 1995 service 
medical records in finding that there was no back injury 
documented in such records.  Therefore, a remand is necessary 
to obtain a VA medical opinion regarding whether the 
veteran's current back disorder is related to the March 1994 
car accident that occurred while he was serving on active 
duty as a reservist.  

Accordingly, this claim is REMANDED for the following:

1.  The claims file should be returned to 
the May 2004 physician in order to 
determine whether the veteran's current 
back disorder is related to his March 
1994 car accident, which occurred while 
he was on ACDUTRA.  If the May 2004 VA 
examiner is unavailable, the veteran 
should be scheduled for an examination by 
a physician with the appropriate 
expertise to determine the nature and 
etiology of his back disorder.  The 
examiner must review the entire claims 
folder, to specifically include the 
veteran's March 1994, August 1994, and 
June 1995 service medical records as well 
as all post-service medical records 
documenting his current back disorder.  
Such tests as the examining physician 
deems necessary and appropriate must be 
performed.  Thereafter, the examiner 
should (A) identify all current back 
disorders and (B) offer an opinion as to 
whether such disorder(s) is the result of 
the injuries the veteran incurred in a 
car accident in March 1994 or is 
otherwise the result of an injury or 
disease in service, to include periods of 
ACDUTRA and INACDUTRA.  All opinions 
expressed should be accompanied by 
supporting rationale.  

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the veteran's 
service connection claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


